Detailed Office Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 11-23-2021 under new application, which have been placed of record in the file. Claims 1 and 3-20 are pending in this action. Claim 2 has been cancelled.

Response to Amendment
The amendment filed 11-23-2021 does not introduce any new matter into the disclosure.  The added material is supported by the original disclosure. Applicant has amended Claims 1 and 6 as well as cancelled dependent claim 2, and added new 

Response to Arguments
Applicant’s arguments, see remark, filed 11-23-2021, with respect to the rejection(s) of amended claim(s) 1 and 6 under CHANDRA Mahesh (US 20170301072 A1) in view of YAMAMOTO KATSUYA et al. (JP 10-161629 A IDS)  have been fully considered and are persuasive. However, upon further consideration and extensive search, a new ground(s) of rejection is made in view of Nho Hyunwoo et al. (US 20180075798 A1).

Further Examiner is available to discuss any issue to be resolve to move instant application forward and achieve compact prosecution at the phone number 571-272-7668.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHANDRA Mahesh (US 20170301072 A1) in view of YAMAMOTO KATSUYA et al. (JP 10-161629 A IDS) and Nho Hyunwoo et al. (US 20180075798 A1).

Regarding Claims 1, 5 and 6 CHANDRA Mahesh (US 20170301072 A1) suggests an image display device (pages 2, 5, paragraph 21, 56) comprising: a display 
CHANDRA Mahesh (US 20170301072 A1) fails to suggest the target pixel value change-unit changer is configured to change the pixel value of the target pixel to black data.
However, prior art of YAMAMOTO KATSUYA et al. (JP 10-161629 A IDS) does suggest a display device control method , including randomly selecting a pixel from among a plurality of pixels for each frame, and changing the pixel value of the selected pixel to black data (figures 1, 2, paragraphs 6-13).
Please also see prior art of TAKEDA Nobuhiro et al.  (US 20150145851 A1 IDS) disclosure; pages 3, 4, paragraphs 40-43
CHANDRA Mahesh (US 20170301072 A1) teaches a display device control method, including randomly selecting a pixel from among a plurality of pixels for each frame, and changing the pixel value of the selected pixel
YAMAMOTO KATSUYA et al. (JP 10-161629 AIDS) teaches a display device control method, including randomly selecting a pixel from among a plurality of pixels for each frame, and changing the pixel value of the selected pixel to black data
CHANDRA Mahesh (US 20170301072 A1) teaches a display device control method, including randomly selecting a pixel from among a plurality of pixels for each 
CHANDRA Mahesh (US 20170301072 A1) does not teach a display device control method, including randomly selecting a pixel from among a plurality of pixels for each frame, and changing the pixel value of the selected pixel to black data
CHANDRA Mahesh (US 20170301072 A1) contained a device which differed the claimed process by the substitution of the step of a display device control method , including randomly selecting a pixel from among a plurality of pixels for each frame, and changing the pixel value of the selected pixel to black data. YAMAMOTO KATSUYA et al. (JP 10-161629 AIDS) teaches substituted step of a display device control method, including randomly selecting a pixel from among a plurality of pixels for each frame, and changing the pixel value of the selected pixel to black data, and their functions were known in the art to be able to prevent or reduce artifacts effect or residual effect or screen burning. CHANDRA Mahesh (US 20170301072 A1) substituting the step of a display device control method, including randomly selecting a pixel from among a plurality of pixels for each frame, and changing the pixel value of the selected pixel to black data of YAMAMOTO KATSUYA et al. (JP 10-161629 A IDS) and the results would have been predictable and resulted in preventing or reducing artifacts effect or residual effect or screen burning.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


However, in the applicant’s field of endeavor prior art of Nho Hyunwoo et al. (US 20180075798 A1) a neighboring pixel value corrector configured to correct pixel values of one or more pixels neighboring to the target pixel, wherein the neighboring pixel value corrector is configured to correct the pixel values of the one or more pixels neighboring to the target pixel so as to be brighter when the target pixel value changer changes the pixel values of the one or more target pixels selected by the selector so as to be darker (please see paragraph 559, please notice corrector corrects pixel values does correct the pixel value and per changes brighter comparing to the other neighboring pixels selected values are darker, Further prior art also suggests neighboring pixels changes to be darker, please notice darker and brighter are comparative values, thus it is obvious for target pixel to be brighter the other neighboring pixel has to be darker and vice a versa).
CHANDRA Mahesh (US 20170301072 A1) teaches a display device control method, including randomly selecting a pixel from among a plurality of pixels for each frame, and changing the pixel value of the selected pixel and randomly selecting a pixel from among a plurality of pixels for each frame, and changing the pixel value of the selected pixel by filtering noise when noise exceeds reference value (or threshold value) 
Nho Hyunwoo et al. (US 20180075798 A1) teaches neighboring pixel value corrector configured to correct pixel values of one or more pixels neighboring to the target pixel, wherein the neighboring pixel value corrector is configured to correct the pixel values of the one or more pixels neighboring to the target pixel so as to be brighter when the target pixel value changer changes the pixel values of the one or more target pixels selected by the selector so as to be darker.
CHANDRA Mahesh (US 20170301072 A1) does not teach neighboring pixel value corrector configured to correct pixel values of one or more pixels neighboring to the target pixel, wherein the neighboring pixel value corrector is configured to correct the pixel values of the one or more pixels neighboring to the target pixel so as to be brighter when the target pixel value changer changes the pixel values of the one or more target pixels selected by the selector so as to be darker.
CHANDRA Mahesh (US 20170301072 A1) contained a device which differed the claimed process by the substitution of the step of neighboring pixel value corrector configured to correct pixel values of one or more pixels neighboring to the target pixel, wherein the neighboring pixel value corrector is configured to correct the pixel values of the one or more pixels neighboring to the target pixel so as to be brighter when the target pixel value changer changes the pixel values of the one or more target pixels selected by the selector so as to be darker. Nho Hyunwoo et al. (US teaches substituted step of neighboring pixel value corrector configured to correct pixel values of one or more pixels neighboring to the target pixel, wherein the neighboring pixel value corrector is configured to correct the pixel values of the one or more pixels neighboring to the target pixel so as to be brighter when the target pixel value changer changes the pixel values of the one or more target pixels selected by the selector so as to be darker, and their functions were known in the art to be able to prevent or reduce artifacts effect or residual effect or screen burning. CHANDRA Mahesh (US 20170301072 A1) substituting the step of neighboring pixel value corrector configured to correct pixel values of one or more pixels neighboring to the target pixel, wherein the neighboring pixel value corrector is configured to correct the pixel values of the one or more pixels neighboring to the target pixel so as to be brighter when the target pixel value changer changes the pixel values of the one or more target pixels selected by the selector so as to be darker of Nho Hyunwoo et al. (US 20180075798 A1) and the results would have been predictable and resulted in preventing or reducing artifacts effect or residual effect or screen burning; as well as improving image quality of the displayed images.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, CHANDRA Mahesh (US 20170301072 A1) suggests the image display device further comprising: a neighboring pixel value corrector configured to correct pixel values of one or more pixels neighboring to the target pixel (please see 

Regarding Claim 3, CHANDRA Mahesh (US 20170301072 A1) suggests the target pixel value change unit-changer is configured to change the pixel value of the target pixel when the pixel value of the target pixel is greater than or equal to a predetermined threshold value (please see pages 3, 4, paragraphs 34-52, suggesting randomly selected target pixel values are changed when noise level is greater than or equal to reference (or threshold value) pixel value).

Regarding Claim 4, CHANDRA Mahesh (US 20170301072 A1) fails to suggest the selector is configured to select the one or more pixels as the target pixels on the basis of an output of a linear feedback shift register.
However, Examiner maintains “the selector is configured to select the one or more pixels as the target pixels on the basis of an output of a linear feedback shift register” is well-known to one ordinary skill in the art as disclosed by prior art of  FITZGERALD Daniel Liam et al. (US 20200366899 A1) disclosure; page 20, paragraph 314.
Please also se prior art of Momose Rei et al. (US 20090091519 A1 IDS) disclosure; paragraphs 61-64.

Regarding Claim 7, Nho Hyunwoo et al. (US 20180075798 A1) suggests the neighboring pixel value corrector corrects the pixel values of one or more pixels neighboring to the target pixel in an increasing direction (paragraphs 559,560).

Regarding Claim 8, Nho Hyunwoo et al. (US 20180075798 A1) suggests the neighboring pixel value corrector corrects the pixel values of the one or more pixels neighboring to the target pixel in an increasing direction by adding a predetermined value to the pixel values of the one or more pixels neighboring to the target pixel ((paragraphs 559,560).

Regarding Claim 9, CHANDRA Mahesh (US 20170301072 A1) suggests the target pixel value changer is configured to change the pixel value of the target pixel by inverting the pixel value (paragraph 40).

Regarding Claim 10, Nho Hyunwoo et al. (US 20180075798 A1) suggests the neighboring pixel value corrector prevents a burn-in of the target pixel by changing the pixel value of the target pixel in a decreasing direction (paragraph 559 suggest pixel values are increased to lower the brightness of the pixel since the higher the gray scale darker the image, if the pixel value of the target pixel by inverting (inverting grayscale value and assigned lower values or decreasing pixel values assigned as darker image) values the pixel value (suggested by CHANDRA Mahesh (US 20170301072 A1) paragraph 40), than it would be obvious to one ordinary skill in the art decreasing pixel value achieves prevention of the burn-in). 

Regarding Claim 11, CHANDRA Mahesh (US 20170301072 A1) suggests the selector randomly selects the one or more pixels as the target pixels from the plurality of 

Regarding Claim 12, Nho Hyunwoo et al. (US 20180075798 A1) suggests the plurality of pixels comprise sub-pixels (paragraph 225)

Regarding Claim 13, Nho Hyunwoo et al. (US 20180075798 A1) suggests the neighboring pixel value corrector corrects less than all of the pixel values of the sub-pixels of the one or more pixels neighboring to the target pixel (paragraphs 225 suggests having sub-pixels and compensation for sub-pixel as well as burn-in compensation, 559, 560 thus each of the pixel has sub-pixel and changing of the pixel value obviously maps to changing of the sub-pixel value for compensation to prevent burn-in effect or reduce artifacts effect, also suggests changing od neighboring pixel (sub-pixel) values).

Regarding Claim 14, Nho Hyunwoo et al. (US 20180075798 A1) suggests the target pixel value changer changes less than all of the pixel values of the sub-pixels of the target pixel (paragraphs 225 suggests having sub-pixels and compensation for sub-pixel as well as burn-in compensation, 559, 560 thus each of the pixel has sub-pixel and changing of the pixel value obviously maps to changing of the sub-pixel value foe compensation to prevent burn-in effect or reduce artifacts effect).



Regarding Claim 16, Nho Hyunwoo et al. (US 20180075798 A1) suggests the neighboring pixel value corrector corrects only one of the pixel values of the sub-pixels of the one or more pixels neighboring to the target pixel (paragraphs 225 suggests having sub-pixels and compensation for sub-pixel as well as burn-in compensation, 559, 560 thus each of the pixel has sub-pixel and changing of the pixel value obviously  maps to changing of the sub-pixel value foe compensation to prevent burn-in effect or reduce artifacts effect, also suggests changing od neighboring pixel (sub-pixel) values).

Regarding Claim 17, Nho Hyunwoo et al. (US 20180075798 A1) suggests the target pixel value changer changes only one of the pixel values of the sub-pixels of the target pixel (paragraphs 225, suggests having sub-pixels 559, 560 thus each of the pixel has sub-pixel and changing of the pixel value obviously maps to changing of the sub-pixel value foe compensation to prevent burn-in effect or reduce artifacts effect).

Regarding Claim 18, Nho Hyunwoo et al. (US 20180075798 A1) suggests the target pixel value changer changes only one of the pixel values of the sub-pixels of the 

Regarding Claim 19, Nho Hyunwoo et al. (US 20180075798 A1) suggests pixel values of each of the sub-pixels are changeable by the target pixel value changer and the neighboring pixel value corrector (paragraphs 225, suggests having sub-pixels 559, 560 thus each of the pixel has sub-pixel and changing of the pixel value obviously maps to changing of the sub-pixel value foe compensation to prevent burn-in effect or reduce artifacts effect, also suggests changing od neighboring pixel (sub-pixel) values).

Regarding Claim 20, Nho Hyunwoo et al. (US 20180075798 A1) suggests pixel values of each of the sub-pixels are independently changeable by the target pixel value changer and the neighboring pixel value corrector (paragraphs 225, suggests having sub-pixels 559, 560 thus each of the pixel has sub-pixel and changing of the pixel value obviously maps to changing of the sub-pixel value foe compensation to prevent burn-in effect or reduce artifacts effect, also suggests changing od neighboring pixel (sub-pixel) value; further also suggests the neighboring and target pixel (sub-pixel) values are independently corrected).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant is requested to review cited prior arts on the PTO 892’s; specifically 
MIURA Takeshi et al. (US 20170039686 A1) disclosure; (paragraphs 385,421, 440);
Macciola Anthony et al. (US 20130182002 A1) disclosure; (paragraph 577, page 41, lines 41-67); as both prior arts suggests applicant’s amended claim limitations as well as newly presented dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

01-17-2022